Exhibit 10.25

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made as of the 14th day of August, 2018,
between ACNB Corporation (“Corporation”), a Pennsylvania business corporation
having a principle place of business at 16 Lincoln Square, Gettysburg,
Pennsylvania, 17325, ACNB BANK (“Bank”), a Pennsylvania state-chartered bank
having a principle place of business at 16 Lincoln Square, Gettysburg,
Pennsylvania, 17325, and James P. Helt (“Executive”), an individual residing in
Pennsylvania.

 

WITNESSETH:

 

WHEREAS, the Bank is a subsidiary of the Corporation;

 

WHEREAS, on April 15, 2009, Executive entered into an employment agreement with
the Bank, which was amended on December 27, 2016 (“2009 Employment Agreement”);

 

WHEREAS, in addition to previously being named President of the Bank, effective
May 5, 2017, Executive was also appointed President and Chief Executive Officer
of the Corporation and Chief Executive Officer of the Bank; and

 

WHEREAS, the parties would like to enter into an amended and restated employment
agreement to reflect the change in Executive’s position, at which time the 2009
Employment Agreement and any amendments thereto will be null and void and
without further effect.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.

 

The Bank hereby employs Executive and Executive hereby accepts employment with
the Bank, under the terms and conditions set forth in this Agreement.

 

2.                                      Duties of Executive.  Executive shall
serve as the President and Chief Executive Officer of the Corporation and the
Bank reporting only to the Board of Directors.  Executive shall have such other
duties and hold such other titles as may be given to him from time to time by
the Board of Directors provided that such duties are consistent with the
Executive’s position as President and Chief Executive Officer.

 

3.                                      Engagement in Other Employment. 
Executive shall devote all of his working time, ability and attention to the
business of the Bank and/or its subsidiaries or affiliates during the term of
this Agreement.  The Executive shall notify the Board of Directors of the Bank
in writing before the Executive engages in any other business or commercial
duties or pursuits, including but not limited to, directorships of other
companies.  Under no circumstances may the Executive engage in any business or
commercial activities, duties or pursuits which compete with the business or
commercial activities of the Corporation, the Bank and/or any of their
subsidiaries or affiliates, nor may the Executive serve as a director or officer
or in any other capacity in a company which competes with the Corporation, the
Bank and/or any of their subsidiaries or affiliates.

 

1

--------------------------------------------------------------------------------



 

Executive shall not be precluded, however, upon written notification to the
Board of Directors, from engaging in voluntary or philanthropic endeavors, from
engaging in activities designed to maintain and improve his professional skills,
or from engaging in activities incident or necessary to personal investments, so
long as they are, in the Board’s reasonable opinion, not in conflict with or
detrimental to the Executive’s rendition of services on behalf of the
Corporation, the Bank and/or any of their subsidiaries or affiliates.

 

4.                                      Term of Agreement.

 

(a)                                 This Agreement shall be for a three (3) year
period (the “Employment Period”) beginning on the date first written above, and
if not previously terminated pursuant to the terms of this Agreement, the
Employment Period shall end three (3) years later (the “Initial Term”).  The
Employment Period shall be extended automatically for one (1) additional year on
the first annual anniversary date of the commencement of the Initial Term (the
date first above written), and then on each anniversary date of this Agreement
thereafter, unless the Bank or Executive gives contrary written notice to the
other not less than one hundred eighty (180) days before any such anniversary
date so that upon the anniversary date if notice had not been previously given
as provided in this Section 4(a), the Employment Period shall be and continue
for a three (3) year period thereafter.  References in the Agreement to
“Employment Period” shall refer to the Initial Term of this Agreement and any
extensions to the Initial Term of this Agreement.  It is the intention of the
parties that this Agreement be “Evergreen” unless (i) either party gives written
notice to the other party of his or its intention not to renew this Agreement as
provided above or (ii) this Agreement is terminated pursuant to
Section 4(b) hereof.

 

(b)                                 Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically for
Cause (as defined herein) upon written notice from the Board of Directors of the
Bank to Executive.  As used in this Agreement, “Cause” shall mean any of the
following:

 

(i)                                     Executive’s conviction of or plea of
guilty or nolo contendere to a felony, a crime of falsehood or a crime involving
moral turpitude, or the actual incarceration of Executive for a period of twenty
(20) consecutive days or more;

 

(ii)                                  Executive’s failure to follow the good
faith lawful instructions of the Board of Directors of the Bank with respect to
its operations, after written notice from the Bank and a failure to cure such
violation within thirty (30) days of said written notice;

 

2

--------------------------------------------------------------------------------



 

(iii)                               Executive’s willful failure to substantially
perform Executive’s duties to the Bank, other than a failure resulting from
Executive’s incapacity because of physical or mental illness, as provided in
subsection (d) of this Section 4, after written notice from the Bank and a
failure to cure such violation within thirty (30) days of said written notice;

 

(iv)                              Executive’s intentional violation of the
provisions of this Agreement, after written notice from the Bank and a failure
to cure such violation within thirty (30) days of said written notice;

 

(v)                                 dishonesty or gross negligence of the
Executive in the performance of his duties;

 

(vi)                              Executive’s removal or prohibition from being
an institutional-affiliated party by a final order of an appropriate federal
banking agency pursuant to Section 8(e) or 8(g) of the Federal Deposit Insurance
Act or by an appropriate banking regulatory agency;

 

(vii)                           conduct by the Executive as determined by an
affirmative vote of seventy-five percent (75%) of the disinterested members of
the Board of Directors of the Bank which brings public discredit to the
Corporation or the Bank and which results or may be reasonably expected to
result in material financial or other harm to the Corporation or the Bank;

 

(viii)                        Executive’s breach of fiduciary duty involving
personal profit;

 

(ix)                              unlawful harassment by the Executive against
employees, customers, business associates, contractors, or vendors of the
Corporation or the Bank which results or may be reasonably expected to result in
material liability to the Corporation or the Bank, as determined by an
affirmative vote of seventy-five percent (75%) of the disinterested independent
members of the Board of Directors of the Bank, following an investigation of the
claims by a third party unrelated to the Corporation or Bank chosen by
the Executive, the Corporation and the Bank.  If the Executive, the Corporation
and the Bank do not agree on said third party, then as chosen by an affirmative
vote of seventy-five percent (75%) of the disinterested independent members
of the Board of Directors of the Corporation;

 

(x)                                 the willful violation by the Executive of
the provisions of Section 9, 10, or 11 hereof, after written notice from the
Bank and a failure to cure such violation within thirty (30) days of said
written notice;

 

3

--------------------------------------------------------------------------------



 

(xi)                              the willful violation of any law, rule or
regulation governing banks or bank officers or any final cease and desist order
issued by a bank regulatory authority;

 

(xii)                           theft or abuse by Executive of the Corporation’s
or the Bank’s property or the property of the Corporation’s or the Bank’s
customers, employees, contractors, vendors, or business associates;

 

(xiii)                        any act of fraud, misappropriation or personal
dishonesty;

 

(xiv)                       insubordination as determined by an affirmative vote
of seventy-five percent (75%) of the Board of Directors of the Bank, after
written notice from the Bank and a failure to cure such violation within thirty
(30) days of said written notice; or,

 

(xv)                          the existence of any material conflict between the
interests of the Corporation or the Bank and the Executive that is not disclosed
in writing by the Executive to the Corporation and the Bank and approved in
writing by the Boards of Directors of the Corporation and the Bank.

 

(xvi)                       Before taking any vote under subparagraphs (vii),
(ix) or (xiv) above, all which require notice, Executive shall be entitled to
appear before the Board and present Executive’s position as to any issues about
which Executive has been notified by the Board in writing.  Such appearance
shall be within a reasonable period of time following written notice to
Executive of the issues but in no event longer than thirty (30) days after the
date of said written notice.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except for
the rights under Paragraph 19 hereof with respect to arbitration.

 

(c)                                  Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s voluntary termination of employment (other than in accordance
with Section 6 of this Agreement) for Good Reason.  The term “Good Reason” shall
mean unless agreed to in writing by the Executive (i) the assignment of duties
and responsibilities inconsistent with Executive’s status as President and Chief
Executive Officer, (ii) a reassignment which requires Executive to move his
principal residence or his office more than fifty (50) miles from the Bank’s
principal executive office immediately prior to this Agreement, (iii) any
removal of the Executive from office or any adverse change in the terms and
conditions of the Executive’s employment, except for any termination of the
Executive’s employment, (iv) any reduction in the Executive’s Annual Base Salary
as in effect on the date hereof or as the same may be increased from time to
time, or (v) any failure of the Bank to provide the Executive with benefits at
least as favorable as those enjoyed by the Executive during the Employment
Period under any of the pension, life insurance, medical, health and accident,
disability or other employee plans of the Bank, or the taking of any action that
would materially reduce any of such benefits unless such reduction is part of a
reduction applicable to all employees.

 

4

--------------------------------------------------------------------------------



 

Executive shall, within ninety (90) days of the occurrence of any of the
foregoing events, provide notice to the Bank of the existence of the condition
and provide the Bank thirty (30) days in which to cure such condition.  In the
event that the Bank does not cure the condition within thirty (30) days of such
notice, Executive may resign from employment for Good Reason by delivering
written notice to the Corporation and the Bank.

 

If such termination occurs for Good Reason, then the Bank shall pay Executive an
amount equal to and no greater than 2.99 times the Executive’s Agreed
Compensation as defined in subsection (g) of Section 4, and shall be payable in
thirty-six (36) equal monthly installments and shall be subject to federal,
state and local tax withholdings.  In addition, for a period of two (2) years
from the date of termination of employment, or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur, Executive shall receive a continuation of all life, disability, medical
insurance and other normal health and welfare benefits in effect with respect to
Executive during the two (2) years prior to his termination of employment, or,
if the Bank cannot provide such benefits because Executive is no longer an
employee, the Bank shall reimburse Executive in an amount equal to the monthly
premium paid by him to obtain substantially similar employee benefits which he
enjoyed prior to termination, subject to Code Section 409A if applicable. 
However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Section 4999 of the Code, the Bank will pay to Executive an additional
cash payment (“Gross-up Payment”) in an amount such that the after-tax proceeds
of such Gross-up Payment (including any income tax or excise tax on such
Gross-up Payment) will be equal to the amount of the excise tax.

 

Notwithstanding any other provision, in the event that Executive is determined
to be a specified employee as that term is defined in Section 409A of the Code,
no payment that is determined to be deferred compensation subject to
Section 409A of the Code shall be made until one (1) day following six
(6) months from the date of separation of service as that term is defined in
Section 409A of the Code.

 

(d)                                 Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s Disability and Executive’s rights under this Agreement shall
cease as of the date of such termination; provided, however, that Executive
shall nevertheless be entitled to receive an amount equal to and no greater than
seventy-five percent (75%) of the Executive’s Agreed Compensation as defined in
subsection (g) of this Section 4, less amounts payable under any disability plan
of the Bank, until the earliest of (i) Executive’s return to employment,
(ii) his attainment of age sixty-five (65), (iii) his death, or (iv) the end of
the then existing Employment Period.

 

5

--------------------------------------------------------------------------------



 

In addition, Executive shall receive for such period a continuation of all life,
disability, medical insurance and other normal health and welfare benefits in
effect with respect to Executive during the two (2) years prior to his
disability, or, if the Bank cannot provide such benefits because Executive is no
longer an employee, the Bank shall reimburse Executive in an amount equal to the
monthly premium paid by him to obtain substantially similar employee benefits
which he enjoyed prior to termination, subject to Code Section 409A if
applicable.  For purposes of this Agreement, the Executive shall have a
Disability if, the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or the Executive is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.  The Executive shall have no duty to mitigate
any payment provided for in this Section 4(d) by seeking other employment.

 

(e)                                  In the event that Executive terminates his
employment without Good Reason as defined in Section 4(c), all of Executive’s
rights under this Agreement shall cease as of the effective date of such
termination, except for the rights under Paragraph 19 hereof with respect to
arbitration.

 

(f)                                   Executive agrees that in the event his
employment under this Agreement is terminated, Executive shall resign as a
director of the Corporation or the Bank, or any affiliate or subsidiary thereof,
if he is then serving as a director of any of such entities.

 

(g)                                  The term “Agreed Compensation” shall equal
the sum of (i) the Executive’s highest Annual Base Salary under the Agreement,
and (ii) the average of the Executive’s annual bonuses with respect to the three
(3) calendar years immediately preceding the Executive’s termination.

 

5.                                                                                     
Employment Period Compensation.

 

(a)                                 Annual Base Salary.  For services performed
by Executive under this Agreement, the Bank shall pay Executive an Annual Base
Salary during the Employment Period at the rate of $400,000 per year, minus
applicable withholdings and deductions, payable at the same times as salaries
are payable to other executive employees of the Bank.  The Bank may, from time
to time, increase Executive’s Annual Base Salary, and any and all such increases
shall be deemed to constitute amendments to this Section 5(a) to reflect the
increased amounts, effective as of the date established for such increases by
the Board of Directors of the Bank or any committee of such Board in the
resolutions authorizing such increases.

 

6

--------------------------------------------------------------------------------



 

(b)                                 Bonus.  For services performed by Executive
under this Agreement, the Bank may, from time to time, pay a bonus or bonuses to
Executive as the Bank or an affiliate thereof, in its sole discretion, deems
appropriate.  The payment of any such bonuses shall not reduce or otherwise
affect any other obligation of the Bank to Executive provided for in this
Agreement.

 

(c)                                  Paid Time-off.  During the term of this
Agreement, Executive shall be entitled to paid time-off in accordance with the
manner and amount provided under the paid time-off plan currently in effect. 
Executive shall be able to accumulate unused paid time-off from one (1) year to
the next not to exceed forty-five (45) days in total. However, Executive shall
not be entitled to receive any additional compensation from the Bank for failure
to take a vacation, except to the extent authorized by the Board of Directors of
the Bank.

 

(d)                                 Employee Benefit Plans.  During the term of
this Agreement, Executive shall be entitled to participate in or receive the
benefits of any employee benefit plan currently in effect at the Bank, subject
to the terms of said plan, until such time that the Board of Directors of the
Bank authorize a change in such benefits.  The Bank shall not make any changes
in such plans or benefits which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Bank and does not result in a proportionately
greater adverse change in the rights of or benefits to Executive as compared
with any other executive officer of the Bank.  Nothing paid to Executive under
any plan or arrangement presently in effect or made available in the future
shall be deemed to be in lieu of the salary payable to Executive pursuant to
Section 5(a) hereof.

 

(e)                                  Business Expenses.  During the term of this
Agreement, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him, which are properly accounted for, in
accordance with the policies and procedures established by the Board of
Directors of the Bank for its executive officers.

 

6.                                                                                     
Termination of Employment Following Change in Control.

 

(a)                                 If a Change in Control (as defined in
Section 6(b) of this Agreement) shall occur and (1) Executive is involuntarily
terminated without Cause or (2) at the option of Executive, exercisable by
Executive within one hundred eighty (180) days of the Change in Control, the
Executive terminates employment and gives notice of the intention to collect
benefits under this Agreement by delivering written notice (the “Notice of
Termination”) to the Bank, then the provisions of Section 7 of this Agreement
shall apply.

 

7

--------------------------------------------------------------------------------



 

(b)                                 As used in this Agreement, “Change in
Control” shall mean the occurrence of any of the following, provided the event
constitutes a change in control within the meaning of Code Section 409A and the
rules, regulations, and guidance promulgated thereunder:

 

(i)  (A) a merger, consolidation or division involving the Corporation or the
Bank, (B) a sale, exchange, transfer or other disposition of substantially all
of the assets of the Corporation or the Bank, or (C) a purchase by the
Corporation or the Bank of substantially all of the assets of another entity,
unless after such merger, consolidation, division, sale, exchange, transfer,
purchase or disposition a majority of the members of the Board of Directors of
the legal entity resulting from or existing after any such transaction (and of
the Board of Directors of such entity’s parent corporation, if any,) are former
members of the Board of Directors of the Corporation or the Bank; or,

 

(ii)   any “person” (as such term is defined in Code Section 409A and any
Revenue Guidance or Treasury Regulations issued thereunder), other than the
Corporation or the Bank or any “person” who on the date hereof is a director or
officer of the Corporation or the Bank, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation or the Bank representing thirty (30%) percent or
more of the total voting power of the Corporation’s or the Bank’s then
outstanding securities; or,

 

(iii)  during any period of one (1) year during the Employment Period,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation or the Bank cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds (2/3) of the directors then in office
who were directors at the beginning of the period.

 

7.   Rights in Event of Termination Following a Change in Control.

 

(a)                                 In the event that Executive delivers a
Notice of Termination (as defined in Section 6(a) of this Agreement) to the Bank
or Executive is involuntarily terminated without Cause after a Change in Control
(as defined in Section 6(b) of this Agreement), Executive shall be entitled to
receive the compensation and benefits set forth below:

 

The Bank shall pay Executive a lump sum amount equal to and no greater than 2.99
times the Executive’s Agreed Compensation as defined in subsection (g) of
Section 4, minus applicable taxes and withholdings. In addition, for a period of
two (2) years from the date of termination of employment, or until Executive
secures substantially similar benefits through other employment, whichever shall
first occur, Executive shall receive a continuation of all life, disability,
medical insurance and other normal health and welfare benefits in effect with
respect to Executive during the two (2) years prior to his termination of
employment, or, if the Bank cannot provide such benefits because Executive is no
longer an employee, the Bank shall reimburse Executive in an amount equal to the
monthly premium paid by him to obtain substantially similar employee benefits
which he enjoyed prior to termination, subject to Code Section 409A if
applicable.

 

8

--------------------------------------------------------------------------------



 

However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Section 4999 of the Code, the Bank will pay to Executive an additional
cash payment (“Gross-up Payment”) in an amount such that the after-tax proceeds
of such Gross-up Payment (including any income tax or excise tax on such
Gross-up Payment) will be equal to the amount of the excise tax.

 

Notwithstanding any other provision, in the event that Executive is determined
to be a specified employee as that term is defined in Section 409A of the Code,
no payment that is determined to be deferred compensation subject to
Section 409A of the Code shall be made until one (1) day following six
(6) months from the date of separation of service as that term is defined in
Section 409A of the Code.

 

(b)                                 Executive shall not be required to mitigate
the amount of any payment provided for in this Section 7 by seeking other
employment or otherwise.  Unless otherwise agreed to in writing, the amount of
payment or the benefit provided for in this Section 7 shall not be reduced by
any compensation earned by Executive as the result of employment by another
employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

8.  Rights in Event of Termination of Employment Absent Change in Control.

 

(a)       In the event that Executive’s employment is involuntarily terminated
by the Bank without Cause and no Change in Control shall have occurred at the
date of such termination, the Bank shall pay Executive an amount equal to and no
greater than 2.99 times the Executive’s Agreed Compensation as defined in
subsection (g) of Section 4, and shall be payable in thirty-six (36) equal
monthly installments and shall be subject to federal, state and local tax
withholdings.  In addition, for a period of two (2) years from the date of
termination of employment, or until Executive secures substantially similar
benefits through other employment, whichever shall first occur, Executive shall
receive a continuation of all life, disability, medical insurance and other
normal health and welfare benefits in effect with respect to Executive during
the two (2) years prior to his termination of employment, or, if the Bank cannot
provide such benefits because Executive is no longer an employee, the Bank shall
reimburse Executive in an amount equal to the monthly premium paid by him to
obtain substantially similar employee benefits which he enjoyed prior to
termination, subject to Code Section 409A if applicable.

 

9

--------------------------------------------------------------------------------



 

However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Section 4999 of the Code, the Bank will pay to Executive an additional
cash payment (“Gross-up Payment”) in an amount such that the after-tax proceeds
of such Gross-up Payment (including any income tax or excise tax on such
Gross-up Payment) will be equal to the amount of the excise tax.

 

Notwithstanding any other provision, in the event that Executive is determined
to be a specified employee as that term is defined in Section 409A of the Code,
no payment that is determined to be deferred compensation subject to
Section 409A of the Code shall be made until one (1) day following six
(6) months from the date of separation of service as that term is defined in
Section 409A of the Code.

 

(b)                                 Executive shall not be required to mitigate
the amount of any payment provided for in this Section 8 by seeking other
employment or otherwise.  Unless otherwise agreed to in writing, the amount of
payment or the benefit provided for in this Section 8 shall not be reduced by
any compensation earned by Executive as the result of employment by another
employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

9.  Covenant Not to Compete.

 

(a)                                 Executive hereby acknowledges and recognizes
the highly competitive nature of the business of the Corporation and the Bank
and accordingly agrees that, during and for the applicable period set forth in
Section 9(c) hereof, Executive shall not, except as otherwise permitted in
writing by the Bank:

 

(i)  be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking (including bank holding company) or financial services industry, or
(2) any other activity in which the Corporation or the Bank or any of their
subsidiaries are engaged during the Employment Period, and remain so engaged at
the end of the Employment Period, within a fifty (50) mile radius of the Bank’s
principal place of business at 16 Lincoln Square, Gettysburg, Pennsylvania (the
“Non-Competition Area”);

 

(ii) provide financial or other assistance to any person, firm, corporation, or
enterprise engaged in (1) the banking (including bank holding company) or
financial services industry, or (2) any other activity in which the Corporation
or the Bank or any of their subsidiaries are engaged during the Employment
Period, in the Non-Competition Area;

 

10

--------------------------------------------------------------------------------



 

(iii)  directly or indirectly solicit persons or entities who were customers or
referral sources of the Corporation, the Bank or their subsidiaries within six
(6) months of Executive’s termination of employment, to become a customer or
referral source of a person or entity other than the Corporation, the Bank or
their subsidiaries; or,

 

(iv)   directly or indirectly solicit employees of the Corporation, the Bank or
their subsidiaries who were employed within two (2) years of Executive’s
termination of employment to work for anyone other than the Corporation, the
Bank or their subsidiaries.

 

(b)                                 It is expressly understood and agreed that,
although Executive and the Corporation and the Bank consider the restrictions
contained in Section 9(a) hereof reasonable for the purpose of preserving for
the Corporation and the Bank and their subsidiaries their goodwill and other
proprietary rights, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
Section 9(a) hereof is an unreasonable or otherwise unenforceable restriction
against Executive, the provisions of Section 9(a) hereof shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such other extent as such court may judicially determine or indicate to
be reasonable.

 

(c)                                  The provisions of this Section 9 shall be
applicable, commencing on the date of this Agreement and ending on one of the
following dates as applicable:

 

(i)   if Executive voluntarily terminates his employment in accordance with the
provisions of Section 4(e) of this Agreement (relating to termination without
Good Reason), the first anniversary date of the effective date of termination of
employment;

 

(ii)  if Executive’s employment terminates in accordance with the provisions of
Section 4(b) of this Agreement (relating to termination for Cause), the first
anniversary date of the effective date of termination of employment;

 

(iii)  if the Executive voluntarily terminates his employment in accordance with
the provisions of Section 4(c) of this Agreement (relating to termination by
Executive for Good Reason), the second anniversary date of the effective date of
termination of employment;

 

(iv)  if the Executive’s employment is involuntarily terminated in accordance
with the provisions of Section 6 of this Agreement (relating to involuntary
termination without Cause following a Change in Control), the second anniversary
date of the effective date of termination of employment; or,

 

11

--------------------------------------------------------------------------------



 

(v)  if the Executive’s employment is involuntarily terminated in accordance
with the provisions of Section 8 of this Agreement (relating to involuntary
termination without Cause absent a Change in Control), the second anniversary
date of the effective date of termination of employment.

 

10.                               Unauthorized Disclosure.  During the
Employment Period, or at any later time, the Executive shall not, without the
written consent of the Board of Directors of the Bank or a person authorized
thereby, knowingly disclose to any person, other than an employee of the
Corporation or the Bank or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of his duties
as an executive of the Bank, any material confidential information obtained by
him while in the employ of the Bank with respect to any of the Corporation’s and
the Bank’s services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any business practices the
disclosure of which could be or will be damaging to the Corporation or the Bank;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Corporation and the Bank or any
information that must be disclosed as required by law.

 

11.                               Work Made for Hire.  Any work performed by the
Executive under this Agreement should be considered a “Work Made for Hire” as
the phrase is defined by the U.S. copyright laws and shall be owned by and for
the express benefit of the Bank and its affiliates and subsidiaries.  In the
event it should be established that such work does not qualify as a Work Made
for Hire, the Executive agrees to and does hereby assign to the Bank, and its
affiliates and subsidiaries, all of his rights, title, and/or interest in such
work product, including, but not limited to, all copyrights, patents,
trademarks, and propriety rights.

 

12.                               Return of Company Property and Documents.  The
Executive agrees that, at the time of termination of his employment, regardless
of the reason for termination, he will deliver to the Bank and its affiliates
and subsidiaries, any and all company property, including, but not limited to,
keys, security codes or passes, mobile telephones, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, software programs, equipment, other documents or property, or
reproductions of any of the aforementioned items developed or obtained by the
Executive during the course of his employment.

 

13.                               Liability Insurance.  The Bank shall obtain
liability insurance coverage for the Executive under an insurance policy with
similar terms as that which is currently covering officers and directors of the
Bank against lawsuits, arbitrations or other legal or regulatory proceedings.

 

12

--------------------------------------------------------------------------------



 

14.                               Notices.  Except as otherwise provided in this
Agreement, any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to Executive’s
residence, in the case of notices to Executive, and to the principal executive
office of the Corporation and Bank, in the case of notices to the Corporation
and the Bank.

 

15.                               Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer
specifically designated by the Board of Directors of the Corporation and the
Bank.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

16.                               Assignment.  This Agreement shall not be
assignable by any party, except by the Corporation or the Bank to any successor
in interest to its business.

 

17.                               Entire Agreement.  This Agreement supersedes
any and all agreements, either oral or in writing, between the parties with
respect to the employment of the Executive by the Bank and/or the Corporation
and this Agreement contains all the covenants and agreements between the parties
with respect to employment. This Agreement specifically releases all parties of
any rights and obligations under the Executive Employment Agreement of April 15,
2009, and all amendments thereto, and said agreement and amendments are
hereafter null and void.

 

18.                               Successors; Binding Agreement.

 

(a)                                 The Corporation or the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the businesses and/or assets of the
Corporation and the Bank to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Bank would be required to
perform it if no such succession had taken place.  Failure by the Corporation
and the Bank to obtain such assumption and agreement prior to the effectiveness
of any such succession shall constitute a breach of this Agreement and the
provisions of Section 7 of this Agreement shall apply.  As used in this
Agreement, “Corporation” and “Bank” shall mean the Corporation and the Bank, as
defined previously and any successor to their respective businesses and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  If Executive should
die after a Notice of Termination is delivered by Executive, after a Change in
Control, or following termination of Executive’s employment without Cause or for
Good Reason, and any amounts would be payable to Executive under this Agreement
if Executive had continued to live, all such amounts shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee, or, if there is no such designee, to Executive’s estate.

 

13

--------------------------------------------------------------------------------



 

19.                               Arbitration.  The Bank and Executive recognize
that in the event a dispute should arise between them concerning the
interpretation or implementation of this Agreement, lengthy and expensive
litigation will not afford a practical resolution of the issues within a
reasonable period of time. Consequently, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement (except
for any enforcement sought with respect to Sections 9, 10, 11 or 12 which may be
litigated in court, including an action for injunction or other relief) are to
be submitted for resolution, in Gettysburg, Pennsylvania, to the American
Arbitration Association (the “Association”) in accordance with the Association’s
National Rules for the Resolution of Employment Disputes or other applicable
rules then in effect (“Rules”).  The Bank or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules.  The Bank and Executive may, as a matter of right, mutually
agree on the appointment of a particular arbitrator from the Association’s
pool.  The arbitrator shall not be bound by the rules of evidence and procedure
of the courts of the Commonwealth of Pennsylvania but shall be bound by the
substantive law applicable to this Agreement.  The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration, the Bank
and Executive shall be entitled to an injunction restraining all further
proceedings in any pending or subsequently filed litigation concerning this
Agreement, except as otherwise provided herein or any enforcement sought with
respect to Sections 9, 10, 11 or 12 of this Agreement, including an action for
injunction or other relief.

 

20.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

21.                               Applicable Law.  This Agreement shall be
governed by and construed in accordance with the domestic, internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.

 

22.                               Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Amended and Restated Employment Agreement to be duly executed in
their respective names and, in the case of the Corporation and the Bank, by its
authorized representative, effective on the day and year first above written.

 

ATTEST:

 

ACNB CORPORATION

 

 

 

 

 

 

 

 

/s/ Lynda L. Glass

 

By

/s/ Frank Elsner III

 

 

 

Frank Elsner III

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

ACNB BANK

 

 

 

 

 

 

 

 

/s/ Lynda L. Glass

 

By

/s/ Frank Elsner III

 

 

 

Frank Elsner III

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Frank Elsner III

 

/s/ James P. Helt

 

 

James P. Helt

 

15

--------------------------------------------------------------------------------